NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IGT,
Plaintiff-Appellee,
V.
ALLIANCE GAMING CORPORATION, BALLY
GAMING INTERNATIONAL, INC., AND BALLY
GAMING, INC. (DOING BUSINESS AS BALLY
GAMING & SYSTEMS), s
Defendants-Appellants. _
2011-1351
Appea1 from the United States District C0urt for the
District of Nevada in case no. 04-CV-1676, Judge R0bert
C. J0nes.
ON MOTION
ORDER
A1liance Gaming Corporation, et e.l. move without
opposition to deaotivate this appeal pending this court’s
disposition in 2011-1166, and for extensions of time to file
their brief

IGT V. ALLIANCE GAMING 2
We deem the better course is to stay the briefing
schedule pending disposition of 2011-1166.
Aocordingly,
IT ls 0RDERE1) THAT:
(1) The briefing schedule is stayed. The parties are
directed to inform the court within 14 days of the disposi-
tion of 2011-1166 how this appeal should proceed. A copy
of this order shall be transmitted to the merits panel in
2011-1166, to inform that panel concerning this pending
appeal
(2) The motions for extensions of time are moot. _
FoR THE CoURT
Jul- 7  /s/ Jan Horbaly
Date J an Horb aly
Clerk
ccc Deanne E. Maynard, Esq.
Jennifer A. Kash, Esq.
s20
Fl
».s.¢0um%§PpaLsFoa
TH£ FEDERAL C|RCUIT
JUL 07_ 2011
JAN HDRBALY
CLEM